Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
	Applicant’s amendment filed 8/4/2021 has been received and entered.  Claims 1-2, 4 have been amended, claims 5-6 have been added.  
Claims 1-6 are pending.

Election/Restriction
Applicant's election with traverse of Group 1 in the reply filed on 8/4/2021 is acknowledged.  The traversal is on the ground(s) that all the claims require the use of or configuration of a processor and memory.  This is found persuasive because in view of the amended claims, it does not appear to be a burden to examine the claims to medium with the method instructions, and a system that uses the medium/instructions.
Accordingly, the restriction requirement is withdrawn.
Newly added claims 5 and 6 are dependent on claims 3 and 4 respectively, and are consistent with claim 2 limitations for the method.
Claims 1-6, drawn to a method of measuring the abundance of a nucleic acid read in data for a loci, a computer readable medium with method instructions and a system comprising a sequencing device, processor and memory with method instructions are currently under examination.

Priority
	This application filed 11/7/2018 claims benefit to US provisional application 62/582842 filed 11/7/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  See for example starting at [0005].  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


“In step 401, a target sequence (target) is determined. The target includes one or more reference sequences, t, called bins, each bin covering a range of loci but, in some embodiments, excluding loci in a mask M. The number of bins is indicated by T, e.g., in data structure 110. The bins are selected because relative abundance of bins is indicative of a condition of interest (e.g., disease, a tumor, or a special class of cells). Each bin may encompass one or more chromosomes of a species, or portions thereof. Bin sizes are large, on the order of thousands to millions of loci. Any method may be used to determine the target, including obtaining the target from known sources, or receiving manual input of bin loci ranges or masks or both, or automatically retrieving such sequences, ranges or masks or all from storage, or receiving such sequences or ranges or masks or all from a remote computer across a network, either unsolicited or in response to a query.”

and does not appear to support any determining step which is performed ‘automatically’.  While the original claims would support the steps in the order provided, and the specification generally provides the use of a computer to implement the analysis steps, there is no specific guidance nor details relative to metes and bounds required of ‘automatically’ set forth in the determining steps.  The dependent claims fail to clarify the issue and are included in the basis of the rejection because they rely on the steps to be performed as claimed.
Amending the claims consistent with the disclosure or identifying alternative support may address the basis of the rejection.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 3 and 4 recite “the target sequence comprises a plurality of bins of loci”, and it is unclear how a target sequence which is a linear string of bases comprises bins, or what bins of loci comprise with respect to any given sequence in a genome.  For example, claim 1 step a) requires obtaining ‘a target sequence of nuclei acid bases at a plurality of loci, which appear to provide for one linear sequence comprising multiple loci, and it is unclear given this data what would be considered the bins that it comprises.  Further, step c) requires ‘the target sequence reads’ however there is not antecedent basis for the reads, or even where or how they were obtained from a sample, in particular since the method and steps are performed on a processor.
Further, step e) provides for Hj and j as terms but fails to define what these terms represent or how they are used in the determination step.
More clearly setting forth steps that are clearly computer implemented or amendments that provide a clear nature or structure to the data that is being analyzed would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been amended and is generally directed to a method of detecting a variation/abundance in a target sequence for a sequence associated with a given sequence, and presenting on a display if a correlation exist for a given sequence and condition.  Claim 3 provides for a computer readable medium that provides the instruction for the method, and claim 4 is directed to a system which provides the sequence and processor to perform the method.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored implemented on a processor and stored on a non-transitory medium.  Prior to the amendment, claim 1 would not have been found statutory as they were directed to instructions to compare sequence data to quantitate variations at a loci and provide the interpretation for a correlation if one exists for the variation observed.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps that provide for the quantitation of sequences, an if a difference exists and a known condition is correlated with the difference observed, providing that the patient may have the condition.   The step of aligning and comparing sequence to arrive at the identification of a sequences are instructional steps, as are the counting/quantitation of reads that may be present in the data.  In view of the guidance of the specification, the claims require computing similarity scores based  Mathematical Concepts, as mathematical calculations for calculating the number of reads for a loci, and into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) where in this case there is no complexity nor amount of sequence data required and appears that reads for a given loci can be easily aligned and quantitated to arrive at a change and possible correlation to a condition.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element which appears to provide a practical application of the judicial exception.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps or means for obtaining sequence data.  As such, the claims do not provide for any additional element to consider under step 2B beyond providing data for the method of analysis.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible 
Based upon an analysis with respect to the claim as a whole, claims 1-6 do not recite something significantly different than a judicial exception.   Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.  As such, the instant claims set forth an inventive concept that are drawn only to an abstract process that only manipulates data and, therefore, are not directed to statutory subject matter.   Therefore the result of Step 2A analysis is that the claims are directed towards a judicial exception, i.e. an abstract idea.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (aligning sequences) to manipulate existing information (quantitate a deletion or insertion or 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
The art of record demonstrates that providing reads and quantitating the reads across the chromosome at various loci can be used to determine abnormalities.  For example Zhao et al 2015 provide for the use of cfDNA and MPS to provide for analysis of chromosomes.  The analysis requires the use of bins for analysis, and can be used to provide the determination of trisome or microdeletions or microduplications.  Similarly, Sehnert eta l (2011) provide for detection of chromosomal abnormalities from reads obtained from MPS, and Fan et al (2010) provide evidence that the evaluation of reads requires counting statistics and evaluation of the sequences provided for accuracy of the evaluation.  However, none of the references provide the need or motivation to provide Hj, or evaluation of summing bins (for example if not informative) to provide for a weighted partition for locus observations.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631